Smith, J.
This was a bill in chancery to enforce the specific performance of a contract for the sale of a tract of land. A decree was rendered in favor of the complainant.
The title-bond, given by Symons, was for the making of a good title to the land in question to Bedsaul and Macy, and had been assigned by them to the complainant. It contains no mention of the consideration, nor does it specify any time when the title was to be made.
The defense set up was, that there was a balance due Symons upon a certain note made by Bedsaul and Macy, *265upon which Symons had obtained a judgment at law before the commencement of this suit, and that the said note had been given for a portion of the purchase-money Bedsaul and Macy were to pay him before the deed was to be made.
J. Brownlee and W. March., for the appellant.
D. Kilgore, for the appellee.
The evidence contained in the depositions, as to whether the note above-mentioned was given for a part of the purchase-money is contradictory; but we think, upon the whole, it was not sufficiently proved, against the testimony of the complainant, that the note in question was given for such purchase-money. The decree must, therefore, be affirmed.
Per Curiam.
The decree is affirmed with costs.